The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS
1.            Claims 1 – 20 are canceled prior to examination.
              This application is the continuation of the parent application 16/706,508 patented as 11,172,182 and contains similar novel limitations in claims 22, 29, 39 which are objected but allowed as whole including the limitations of the base independent claims, that is 22 (as whole 21+22), 29 (as whole 28+29), and 39 (as whole 38+39) when written as independent claims. The independent claims are broadened, and similar limitations in dependent claims are maintained with respect to the claims in the patent, thus  NSDP rejection is made against the parent patents.
              
	
Allowable Subject Matter
2.          Claims 22, 29, 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                  Reason for Allowance
                The invention is novel because it distinguishes itself from the prior art and the NPL publications searched.  It sets forth specific claim limitations clearly defined which are neither taught nor suggested by the prior art as a whole, either alone or in combination; the limitations not found are highlighted below (when considered in combination with other limitations as whole):

              “wherein the first spatial image has a first resolution, and the second spatial image has a second resolution different from the first resolution”, when is considered in relation to the limitations in base claims for “form a first spatial image on a first portion of the un-patterned phosphor plate associated with a first sub-plate by a modulation of the laser diode device and movement of the scanning mirror device; and form a second spatial image on a second portion of the un-patterned phosphor plate associated with a second sub-plate by a modulation of the laser diode device and movement of the scanning mirror device, wherein the first sub-plate provides the first spatial image with a first color and the second sub-plate provides the second spatial image with a second color that is different from the first color, and the second spatial image is formed concurrently with the first spatial image”


Double Patenting

     The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.    Claims 21, 23 – 27 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2 – 6 of U.S. Patent No. 11,172,182        (application 16/706,508). Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated by the patent claims with the following mapping:
                     Application under examination -------------      Patent
                        Claims   -------- anticipated by -----------        Claims
                                 21                                                                    1
                              23 – 27                                                             2 – 6 
                  Please see mapping below:


21. An optical engine apparatus for spatial imaging, comprising:
         a laser diode device configured to generate a laser beam characterized by a wavelength; 
           a lens arranged to receive the laser beam from  the laser diode device; 
         a scanning mirror device arranged to receive light output from the lens and configured to scan the light in two dimensions.
      an un-patterned phosphor plate arranged to receive the light from the scanning mirror device, including sub-plates each configured to convert the light to a different wavelength to provide a different color emission (to convert is met inherently by function of phosphor plate); and
        a controller coupled to the laser diode device and the scanning mirror device, the controller configured to:
      form a first spatial image on a first portion of the un-patterned phosphor plate associated with a first sub-plate by a modulation of the laser diode device and movement of the scanning mirror device; and 
      form a second spatial image on a second portion of the un-patterned phosphor plate associated with a second sub-plate by a modulation of the laser diode device and movement of the scanning mirror device, wherein the first sub-plate provides the first spatial image with a first color and the second sub-plate provides the second spatial image with a second color that is different from the first color, and the second spatial image is formed concurrently with the first spatial image.
 1. A system comprising: an optical engine apparatus for selective resolution; a package configured to enclose the optical engine apparatus; and an application configured with the optical engine apparatus, the optical engine apparatus comprising: 

       a laser diode device configured to generate an output beam characterized by a wavelength; 
           a lens coupled to the output beam of the laser diode device; 
        
      a scanning mirror device operably coupled to the output beam of the laser diode device; 

      an un-patterned phosphor plate coupled to the scanning mirror and configured with the output beam of the laser diode device; and 
        a controller coupled to the laser diode device and the scanning mirror device, the controller configured to:
     generate a first spatial image having a first resolution on a first portion of the un-patterned phosphor plate by a modulation of the output beam of the laser diode device and movement of the scanning mirror device; and 
      generate a second spatial image having a second resolution (color resolution) on a second portion of the un-patterned phosphor plate, the second resolution being different than the first resolution (color resolution), wherein the second spatial image is generated concurrently with the first spatial image on the un-patterned phosphor plate.

23. The apparatus of claim 21 wherein the un-patterned phosphor plate comprises at least three sup-plates, and the first sub-plate includes a red phosphor, the second sub-plate includes a green phosphor, and a third sub-plate includes a blue phosphor.
 2.  The system of claim 1 wherein the un-patterned phosphor plate comprises a multi-element phosphor species, the multi-element phosphor species comprises a red phosphor, a green phosphor, and a blue phosphor.


24. The apparatus of claim 21 wherein the scanning mirror device comprises a plurality of scanning mirrors.
 


3. The system of claim 1 wherein the un-patterned phosphor plate comprises a plurality of multi-element phosphor plates, and the scanning mirror device comprises a plurality of scanning mirrors.



25. The apparatus of claim 21 wherein the apparatus is configured with a display system.

 4. System of claim 1 wherein the application includes a display system.




26. The apparatus of claim 21 further comprising a heat sink device coupled to the un-patterned phosphor plate, the heat sink configured to transfer and remove thermal energy; and wherein the un-patterned phosphor plate includes at least one of a transmissive phosphor species or a reflective phosphor species. 


5. The system of claim 1 wherein the optical engine apparatus further comprises a heat sink device coupled to the un-patterned phosphor plate such that thermal energy is transferred and removed using the heat sink device; and wherein the un- patterned phosphor plate includes at least one of a transmissive phosphor species or a reflective phosphor species.




27. The apparatus of claim 21 further comprising: a sensor or imager, and feedback and servo controls to track and dynamically illuminate an object of interest..
  
    


6. The system of claim 1 further comprising: a sensor or imager, and feedback and servo controls to track and dynamically illuminate an object of interest.





4.    Claims 21, 23 – 27 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2 – 6 of U.S. Patent No.10,506,210.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated by the patent claims with the following mapping:
                     Application under examination -------------      Patent
                        Claims   -------- anticipated by -----------        Claims
                                 21                                                                    1
                              23 – 27                                                             2 – 6 
                  The mapping is very similar as noted above, based on the same key words highlighted in bold.

5.    Claims 21, 23 – 27 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2 – 6 of U.S. Patent No.10,075,688.   Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated by the patent claims with the following mapping:
                     Application under examination -------------      Patent
                        Claims   -------- anticipated by -----------        Claims
                                 21                                                                    1
                              23 – 27                                                             2 – 6 
                  The mapping is very similar as noted above, based on the same key words highlighted in bold.

6.    Claims 21, 23 – 27 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2 – 6 of U.S. Patent No.9,787,963.    Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated by the patent claims with the following mapping:
                     Application under examination -------------      Patent
                        Claims   -------- anticipated by -----------        Claims
                                 21                                                                    1
                              23 – 27                                                             2 – 6 
                  The mapping is very similar as noted above, based on the same key words highlighted in bold.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 21, 23 – 25, 27, 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hajjar (US 20060221022 A1).

                       Regarding claim 21, Hajjar discloses “An optical engine apparatus for spatial imaging, comprising: {Fig 1, 110, also shown in Fig 4}; 
                {Fig. 1, element 110, Fig 4, 16-19, 28 and [0074, 94] and more detailed in [0113, 139]}
                a laser diode device configured to generate a laser beam characterized by a wavelength; [0074]
               a lens arranged to receive the laser beam from the laser diode device;
 ([0139] Fresnel lens in Fig. 28]),

                  a scanning mirror device arranged to receive light output from the lens and configured to scan the light in two dimensions;
          {a scanning mirror ([0095] Polygon + Galvomirror in Figs, 16-17 more detailed in [0113] also [0115] teaches a 2 directional mirror such as bi-axial) device operably coupled to the laser diode, and    [0074] "The laser module 110 may include one or more lasers such as UV diode lasers to produce the beam 120, a beam scanning mechanism to scan the beam 120 horizontally and vertically to render one image frame at a time on the screen, and a signal modulation mechanism to modulate the beam 120 to carry the information for image channels for red, green and blue colors." },   

               an un-patterned phosphor plate arranged to receive the light from the scanning mirror device, the un-patterned phosphor plate including sub-plates each configured to convert the light to a different wavelength to provide a different color emission;       {[0074] phosphor colors for plate in Fig 1, and phosphor plate [0139] illustrated in Fig. 28},


               and a controller coupled to the laser diode device and the scanning mirror device, the controller configured to: form a first spatial image on a first portion of the un-patterned phosphor plate associated with a first sub-plate by a modulation of the laser diode device and movement of the scanning mirror device; controller in Fig 16-17 [0094, 115].
              and form a second spatial image on a second portion of the un-patterned phosphor plate associated with a second sub-plate by a modulation of the laser diode device and movement of the scanning mirror device, wherein the first sub-plate provides the first spatial image with a first color and the second sub-plate provides the second spatial image with a second color that is different from the first color, and the second spatial image is formed concurrently with the first spatial image.
               {modulation controller in Figs. 1, 16-17, [0074, 94], and [0019] for image display. A first, a second and a third color image, as  RGB color images using a Red color image, a Green color image, and a Blue color image each formed as a sub-plate on the phosphor plate, Thus [0074] meets "a first spatial image  with the first color"  and "a second spatial image with the second color that is different than the first color, and the second spatial image is formed concurrently with the first image" as cited in  [0074] "scan the beam 120 horizontally and vertically to render one image frame at a time on the screen, and a signal modulation mechanism to modulate the beam 120 to carry the information for image channels for red, green and blue colors." (that is, in one frame, different colors Red, Green and Blue are concurrently creating the first spatial image ( Red image) and the second spatial image (Green image)  and the third spatial image (Blue image)}.


                Regarding claim 23,  Hajjar further discloses “The apparatus of claim 21 wherein the un-patterned phosphor plate comprises at least three sup-plates, and the first sub-plate includes a red phosphor, the second sub-plate includes a green phosphor, and a third sub-plate includes a blue phosphor.”, Fig 1, 28 [0074, 139] RGB (red, green, and blue) three sup-plates for phosphor colors on phosphor plate.    

               Regarding claim 24,  Hajjar further discloses “The apparatus of claim 21 wherein the scanning mirror device comprises a plurality of scanning mirrors”,   [0095] plurality of scanning mirrors.    


              Regarding claim 25, Hajjar further discloses “The apparatus of claim 21 wherein the apparatus is configured with a display system.”, [0019] display system.

              Regarding claim 27, Hajjar further discloses “The apparatus of claim 21 further comprising:  a sensor or imager, and feedback and servo controls to track and dynamically illuminate an object of interest”, [0028] “a sensor or imager" and 'feedback". 
    

              Regarding claim 38, this independent claim is very similar to the independent claim 21 noted above, the limitations that is added are for naming the colors as Red, Green and Blue, which they were already detailed in the citations and the explanation in claim 21, and particularly were noted as:
               {modulation controller in Figs. 1, 16-17, [0074, 94], and [0019] for image display. A first, a second and a third color image, as  RGB color images using a Red color image, a Green color image, and a Blue color image each formed as a sub-plate on the phosphor plate, Thus [0074] meets "a first spatial image  with the first color"  and "a second spatial image with the second color that is different than the first color, and the second spatial image is formed concurrently with the first image" as cited in  [0074] "scan the beam 120 horizontally and vertically to render one image frame at a time on the screen, and a signal modulation mechanism to modulate the beam 120 to carry the information for image channels for red, green and blue colors." (that is, in one frame, different colors Red, Green and Blue are concurrently creating the first spatial image ( Red image) and the second spatial image (Green image)  and the third spatial image (Blue image)}.

     

Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 26, 28, 30 – 34, 36 – 37, 40 are rejected under 35 U.S.C. 103 as being un-patentable over Hajjar (US 20060221022 A1) in view of Novotny et al., hereinafter Novotny (US 20100067088 A1, two other inventors).  

           Regarding claim 26, Hajjar discloses “The apparatus of claim 21 and wherein the un-patterned phosphor plate includes at least one of a transmissive phosphor species or a reflective phosphor species” as cited in Hajjar [0136, 139].
             Hajjar does not disclose “further comprising a heat sink device coupled to the un-patterned phosphor plate, the heat sink configured to transfer and remove thermal energy”, but Novotny in a similar field of endeavor teaches  {[0028] "heat sink".
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hajjar as taught in Novotny to provide "a heat sink device to transfer and remove thermal energy " for the purpose of eliminating or at least reducing the heat from the laser as transferred and removed using the heat sink device, which is a well-known concept in the art to prevent damage and injury.


              Regarding claim 28, this independent claim repeats most of limitations  in claim 21 as already noted above, but also adds the limitation “and wherein the first spatial image is speckle free” at the end.
             Hajjar does not disclose “and wherein the first spatial image is speckle free”, but Novotny in a similar field of endeavor teaches “spatial image is speckle free” as met by Novotny [0016, 22].
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hajjar as taught in Novotny to provide "spatial image is speckle free”  for the purpose of eliminating speckle, because Novotny [0002] teaches the speckle pattern can be rather distracting to the viewer and can degrade the quality of the display image.

                  Regarding claims 30, 31, 32, 34 they recite same limitations of claims 24, 25, 23, 21  thus rejected under the same rationale. 

                   Regarding claims 33, 40 they recite same limitations of claim 26 (the antecedent is deferent), thus rejected under the same rationale. 

              Regarding claim 36,  Hajjar further discloses “The apparatus of claim 28 further comprising a beam path {Fig 16} provided from the scanning mirror device {[0095], Fig 16, polygon with M faces, and Galvo mirror}, wherein the un-patterned phosphor plate {[0074, 94]} comprises: a first un-patterned phosphor plate coupled to the scanning mirror device via the beam path and configured with the laser diode device; a second un-patterned phosphor plate coupled to the scanning mirror device via the beam path and configured with the laser diode device; a third un-patterned phosphor plate coupled to the scanning mirror device via the beam path and configured with the laser diode device, wherein the spatial image is formed on a portion of either the first un-patterned phosphor plate, the second un-patterned phosphor plate, or the third un-patterned phosphor plate, and the first spatial image is configured by a modulation of the laser diode device and movement of the scanning mirror device”,    {a first, a second and a third un-patterned phosphor plate met by scanning sections of the phosphor plate as disclosed in [0094].


              Regarding claim 37,  Hajjar further discloses “The apparatus of claim 36 further comprising a first blocking mirror configured in a first portion of the beam path to configure the beam path to the first un-patterned phosphor plate, and a second blocking mirror configured to a second portion of the beam path to configure the beam path to the second un-patterned phosphor plate” met by [0095] Polygon (a first blocking mirror) + Galvomirror (a second blocking mirror) in Figs, 16-17 more detailed in [0113] also [0115] teaches a 2 directional mirror such as bi-axial.


9.	Claim 35 is rejected under 35 U.S.C. 103 as being un-patentable over Hajjar (US 20060221022 A1) in view of Novotny et al., hereinafter Novotny (US 20100067088 A1, two other inventors) and in view of Hironobu (US 20140063172 A1).
               Regarding claim 35, Hajjar discloses “The apparatus of claim 28 further comprising a third spatial image formed on a third portion of the un-patterned phosphor plate, the third spatial image having a third color” as it was detailed in claim 21, particularly by  modulation controller in Figs. 1, 16-17, [0074, 94], and [0019] for image display. A first, a second and a third color image, as  RGB color images using a Red color image, a Green color image, and a Blue color image each formed as a sub-plate on the phosphor plate, Thus [0074] meets "a first spatial image  with the first color"  and "a second spatial image with the second color that is different than the first color, and the second spatial image is formed concurrently with the first image" as cited in  [0074] "scan the beam 120 horizontally and vertically to render one image frame at a time on the screen, and a signal modulation mechanism to modulate the beam 120 to carry the information for image channels for red, green and blue colors." (that is, in one frame, different colors Red, Green and Blue are concurrently creating the first spatial image ( Red image) and the second spatial image (Green image)  and the third spatial image (Blue image).


             Hajjar does not disclose “wherein the third spatial image is characterized by a time constant”, but Hironobu in a similar field of endeavor teaches  "spatial image is characterized by a time constant” and it is met by Hironobu [0007, 60] for multi-color image creation and  "time constant" met by [0040] as cited " In addition, a time needed for executing the APC processing depends on the type of a laser diode used for the laser light source 11, the RC time constant of the intensity adjustment circuit 16 that executes the APC processing, and the like. Therefore, the needed time can be specified in advance. Hereinafter, a predetermined time needed for the APC processing is referred to as an APC processing time T2 (corresponding to a second time). For example, the APC processing time T2 is in a range from 800 [.mu.s] to 900 [.mu.s].
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hajjar as taught in Hironobu to provide "spatial image is characterized by a time constant” for the purpose that Hironobu [0040] teaches “the RC time constant of the intensity adjustment circuit 16 that executes the APC processing, and the like. Therefore, the needed time can be specified in advance”.



             Hajjar does not disclose “and wherein the third spatial image is speckle free”, but Novotny in a similar field of endeavor teaches “spatial image is speckle free” as met by Novotny [0016, 22].
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hajjar as taught in Novotny to provide "spatial image is speckle free”  for the purpose of eliminating speckle, because Novotny [0002] teaches the speckle pattern can be rather distracting to the viewer and can degrade the quality of the display image.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422  

/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422